Name: 2010/270/: Commission Decision of 6 May 2010 amending Parts 1 and 2 of Annex E to Council Directive 92/65/EEC as regards the model health certificates for animals from holdings and for bees and bumble bees (notified under document C(2010) 2624) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  trade;  trade policy;  health;  tariff policy
 Date Published: 2010-05-12

 12.5.2010 EN Official Journal of the European Union L 118/56 COMMISSION DECISION of 6 May 2010 amending Parts 1 and 2 of Annex E to Council Directive 92/65/EEC as regards the model health certificates for animals from holdings and for bees and bumble bees (notified under document C(2010) 2624) (Text with EEA relevance) (2010/270/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 92/65/EEC of 13 July 1992 laying down animal health requirements governing trade in and imports into the Community of animals, semen, ova and embryos not subject to animal health requirements laid down in specific Community rules referred to in Annex A (I) to Directive 90/425/EEC (1), and in particular the first paragraph of Article 22 thereof, Whereas: (1) Article 10 of Directive 92/65/EEC lays down the animal health requirements governing trade in dogs, cats and ferrets. (2) Part 1 of Annex E to that Directive sets out the model health certificate for trade in animals from holdings, including dogs, cats and ferrets. (3) Regulation (EC) No 998/2003 of the European Parliament and of the Council (2) lays down the animal health requirements applicable to the non-commercial movement of pet animals and the rules applying to checks on such movements. It applies to movements between Member States or from third countries of pet animals of the species listed in Annex I thereto. Dogs, cats and ferrets are listed in Parts A and B of that Annex. (4) The requirements laid down in Regulation (EC) No 998/2003 differ, depending on the Member State of destination and the Member State or third country of origin. (5) Third countries that apply to non-commercial movement of pet animals rules at least equivalent to the rules provided for in Regulation (EC) No 998/2003 are listed in Section 2 of Part B of Annex II to that Regulation. (6) In order to avoid that commercial movements are fraudulently disguised as non-commercial movements of pet animals within the meaning of Regulation (EC) No 998/2003, point (b) of the first paragraph of Article 12 of that Regulation provides that the requirements and checks laid down in Directive 92/65/EEC are to apply to the movement of more than five pet animals where the animals are brought into the Union from a third country other than those listed in Section 2 of Part B of Annex II to that Regulation. (7) In addition, Commission Regulation (EU) No 388/2010 of 6 May 2010 implementing Regulation (EC) No 998/2003 of the European Parliament and of the Council as regards the maximum number of pet animals of certain species that may be the subject of non-commercial movement (3) provides that the requirements and checks referred to in point (b) of the first paragraph of Article 12 of Regulation (EC) No 998/2003 are to apply also to the movement of pet dogs, cats and ferrets where the total number of animals moved into a Member State from another Member State or a third country listed in Section 2 of Part B of Annex II to that Regulation, exceeds five. (8) Regulation (EC) No 998/2003 also provides that for a transitional period the non-commercial movement of dogs, cats and ferrets into the territory of Ireland, Malta, Sweden or the United Kingdom is to be subject to certain additional requirements. (9) Directive 92/65/EEC refers to those additional requirements only as regards trade in dogs, cats and ferrets destined for Ireland, Sweden or the United Kingdom. (10) The models for the certificates for intra-Union trade should be compatible with the integrated computerised veterinary system TRACES developed in accordance with Commission Decision 2003/623/EC (4). (11) To ensure that the requirements and checks for non-commercial movements of more than five pet dogs, cats and ferrets into all Member States, including Malta, are applied in a uniform manner, it is necessary to adapt the model health certificate set out in Part 1 of Annex E to Directive 92/65/EEC. (12) In addition, the model health certificate for intra-Union trade in live bees (Apis mellifera) and bumble bees (Bombus spp.) is laid down in Part 2 of Annex E to Directive 92/65/EEC. (13) That certificate establishes animal health requirements as regards American foulbrood for both bees and bumble bees. These requirements allow only movements of bees and bumble bees from areas that are free of that disease. A 30-day standstill is provided in case of an outbreak and it is applied to an area of three kilometres around the outbreak. (14) In most cases, however, bumble bees are bred in environmentally isolated structures that are regularly controlled by the competent authority and checked for the presence of diseases. Such establishments that are recognised by and under the supervision of the competent authority of the Member State concerned are not likely to be affected by the presence of American foulbrood in the three kilometres radius set out in Part 2 of Annex E in contrast with open air colonies. (15) It is therefore necessary to amend the model health certificate for intra-Union trade in live bees and bumble bees in order to introduce specific animal health requirements concerning the bumble bees bred in an environmentally isolated structure. (16) Parts 1 and 2 of Annex E to Directive 92/65/EEC should therefore be amended accordingly. (17) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Annex E to Directive 92/65/EEC is amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 6 May 2010. For the Commission John DALLI Member of the Commission (1) OJ L 268, 14.9.1992, p. 54. (2) OJ L 146, 13.6.2003, p. 1. (3) OJ L 114, 7.5.2010, p. 3. (4) OJ L 216, 28.8.2003, p. 58. ANNEX Annex E to Directive 92/65/EEC is amended as follows: 1. Part 1 is replaced by the following: Part 1  Health Certificate for trade in animals from holdings (ungulates, birds, lagomorphs, dogs, cats and ferrets) 92/65 EI 2. Part 2 is replaced by the following: Part 2  Health certificate for trade in bees and bumble bees 92/65 EII